Exhibit 10.19

RETIREMENT AGREEMENT AND FULL AND FINAL RELEASE OF CLAIMS

1. Steven Sinofsky resigned from his employment with Microsoft Corporation
(“Microsoft”), effective December 31, 2012 (“Separation Date”). We wish to agree
on the consideration described in Paragraph 2 below, to which he would not be
otherwise entitled, and in exchange for that consideration we have chosen to
sign this Retirement Agreement and Full and Final Release of Claims
(“Agreement”). Steven acknowledges that his execution of this Agreement is
knowing and voluntary and that he has had a reasonable period of time in which
to consider whether to sign this Agreement. No coercion or undue influence has
been exerted on him to execute this Agreement.

2. Consideration. In exchange for his compliance with this Agreement and
Sections 2, 3 and 6 of the Microsoft Corporation Employee Non-Disclosure
Agreement (hereafter “Employee Agreement,” attached hereto as Exhibit A), and
honoring the commitments undertaken in this Agreement, Microsoft agrees to pay
Steven the value (i) of the shares of stock that would have vested and become
payable under his Company stock awards with grant numbers 0000000811105,
0000001087120, 0000001180497, and 0000001299366 in connection with a qualifying
“retirement” under the stock award agreements for the stock awards on the
Separation Date; and (ii) in recognition of his half year employment in fiscal
year 2013, 50% of the shares of stock that would have vested and become payable
under the Company stock award with grant number 0000001299375 (collectively, the
“Stock Awards,”), all based on the vesting schedule that would have applied in
connection with a qualifying “retirement” on his separation date under his Stock
Awards. Exhibit B conclusively sets forth the shares of stock subject to this
Agreement and the applicable vesting dates therefor. Payment will be (A) in
cash, (B) made within fifteen (15) days following each vesting date under the
stock awards, (C) calculated by multiplying the number of shares that vest by
the closing price of Microsoft common stock as reported on Nasdaq.com on the
last open market trading day preceding the vesting date, and (D) reduced by
required taxes and withholding. Steven understands and agrees that, in order to
be eligible for the payments described in this Paragraph 2, he will be required
to sign and provide to Microsoft a written certification (in the form attached
hereto as Exhibit C) that he has complied with the terms of this agreement in
all material respects, at least five (5) business days before the payment date.
Microsoft agrees that it shall make these payments and provide these benefits
unless Steven materially breaches this Agreement and fails to cure such breach
within ten (10) days of written notice from Microsoft of such breach.

3. Employee Agreement, Noncompetition and Nonsolicitation. Steven understands
that Sections 2, 3 and 6 of the Employee Agreement remains fully binding and
enforceable according to their terms (the “Continuing Obligations”). Microsoft
acknowledges and agrees that, other than the Continuing Obligations, the
Employee Agreement is terminated and has no further force or effect. In addition
to the Continuing Obligations, Steven agrees that he will not for a period of
twelve (12) months after the Separation Date (a) accept direct or indirect
employment with the following companies, Amazon, Apple, EMC, Facebook, Google,
Oracle, VMWare; (b) directly or indirectly communicate with any client or
customer of Microsoft or its subsidiaries listed on Exhibit D for the purpose of
encouraging such client or customer to cease doing business with Microsoft or
(c) intentionally do any of the following: encourage, induce, attempt to induce
or assist another to induce or attempt to induce any person employed by
Microsoft or by one of Microsoft’s subsidiaries to terminate his or her
employment with Microsoft or its subsidiary or to work for any entity other than
Microsoft or its subsidiary or interfere with the relationship between Microsoft
and any officer thereof. For the sake of clarity, clause (c) shall not be
violated if an employee of Microsoft is employed by an entity with which Steven
is associated so long as he did not engage in activities described in clause
(c).

Steven has returned to Microsoft his Microsoft cardkey(s), corporate American
Express card and phone card, if any, and any other Microsoft Property in his
possession or control, including but not limited to hardware, software, source
code, patent applications, budgets, personnel files, financial or marketing
data, status reports, customer lists, customer contact information, personnel
data, and any other proprietary or confidential data, documents and materials in
any form or media (collectively, “Microsoft Property”). He has also agreed to
permanently delete all Microsoft Property from any non-Microsoft computer,
electronic device, storage device, storage system, or storage service that is in
his possession or under his control, including (without limitation) desktop and
laptop computers, mobile telephones, tablet devices, memory sticks, disks, and
hard drives. He acknowledges and

 

1



--------------------------------------------------------------------------------

agrees that nothing in this Agreement is intended to, nor shall it, relieve him
of any obligation he has under Sections 2, 3 and 6 the Employee Agreement.
Anything to the contrary notwithstanding, nothing in this Agreement shall
prevent Steven from retaining a home computer and security system, papers and
other materials of a personal nature, including personal diaries, calendars and
Rolodexes, information relating to his compensation or relating to reimbursement
of expenses, agreements relating to his employment, and information that he
reasonably believes may be needed for tax purposes. He also shall be permitted
to retain copies of plans and programs relating to his employment that do not
contain Microsoft confidential information.

4. Cooperation. For the four (4) year period following the separation date,
Steven agrees that, upon reasonable request, he will reasonably cooperate with
Microsoft, its subsidiaries and affiliates, and any of their officers,
directors, agents, employees, attorneys and advisors in Microsoft’s
investigation of, preparation for, and prosecution or defense of any matter(s)
brought by or against Microsoft or any Released Party with respect to litigation
concerning: (a) facts or circumstances about which he has any actual or alleged
knowledge or expertise that was obtained during his employment with Microsoft;
or (b) any of his acts or omissions, real or alleged, of his employment with
Microsoft. Steven agrees that, upon reasonable notice, he will appear and
provide full and truthful testimony in proceedings associated with the above
referenced matters, provided that Microsoft shall reimburse him for all
reasonable travel expenses (on a basis consistent with senior executive officers
of Microsoft) associated with the giving of testimony and shall work with him as
practicable to schedule the activities contemplated by this paragraph so as not
to unreasonably interfere with his other personal or professional commitments.
Microsoft agrees to defend, indemnify, and hold him harmless from and against
all Claims to the extent that the Claims arise out of or relate to any of his
acts or omissions, real or alleged, during his employment with Microsoft or in
connection with his services under this Paragraph 4, except as prohibited by
law.

5. Release of Claims. Steven hereby agrees, that on behalf of himself and his
marital community, heirs, executors, successors and assigns, to release (i.e.,
give up) all known and unknown claims that he currently has against any of the
Released Parties. For purposes of this Agreement, the Released Parties means:
Microsoft and any of its current and former parents, subsidiaries, affiliates,
related companies, joint ventures, their predecessors and successors, and with
respect to each such entity, all of its past, present and future officers,
directors, agents, shareholders, administrators, representatives, employees,
attorneys, insurers, successor or assigns, each in his/her capacity as such.
Steven understands and agrees that this release includes, but is not limited to,
any and all claims or causes of action arising under:

 

  (a) Any federal law relating to employment discrimination, termination of
employment, benefits, wages, reasonable accommodation, or rights of disabled
employees, such as the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
621 et seq., the Americans with Disabilities Act, the Equal Pay Act, the Fair
Labor Standards Act, the Family and Medical Leave Act, Title VII of the 1964
Civil Rights Act, the Employee Retirement Income Security Act of 1974, and the
Worker Adjustment and Retraining Notification Act.

 

  (b) Any state, local or foreign law relating to employment discrimination,
termination of employment, benefits, wages, reasonable accommodation, or rights
of disabled employees, including, but not limited to, the Washington Law against
Discrimination.

 

  (c) Any other basis for legal or equitable relief whether based on express or
implied contract, tort, statute, regulation, ordinance, common law, or other
legal or equitable ground.

Steven agrees that this Agreement is not an admission of guilt or wrongdoing by
the Released Parties and acknowledges that the Released Parties do not believe
or admit that they have done anything wrong. Steven understands that he is not
waiving any (i) claims that the law does not permit him to waive, (ii) claims
arising from events occurring after the date he signs this Agreement,
(iii) claims for indemnification, contribution or for D&O coverage or
(iv) claims for accrued benefits or compensation (except for claims pertaining
to any awarded but unvested stock awards). Steven represents that he has not
filed or caused to be filed any lawsuit, complaint, or charge against Microsoft
or any of the Released Parties with respect to any claim this Agreement purports
to waive with any governmental agency or in any court, and that he will not
file, cause to file, initiate, or pursue (except as otherwise provided in this
Agreement or required by law) any such complaints, charges, or lawsuits at any
time hereafter other than to enforce his rights under this Agreement.

 

2



--------------------------------------------------------------------------------

Microsoft, on its behalf and on behalf of each Released Party in their capacity
as such, hereby releases all known claims any of them have against Steven,
excluding any claim related to fraud or misappropriation of Microsoft property.

6. Confidentiality and Non-Disparagement.

(a) Steven agree to keep all details of this Agreement and the details
surrounding his separation in strict confidence except that he may make
disclosures as follows: (1) to his immediate family; (2) to his financial and
legal advisors who have a reasonable need to know this information; (3) to the
extent he is compelled by subpoena or other legal process to disclose such
information; or (4) to the extent reasonably required in order to prosecute or
defend any action for breach of this Agreement. Steve agrees that if he does
share this Agreement or any information in it with any of the aforementioned
individuals, he will instruct such person(s) that the information is strictly
confidential and that they may not share it with anyone else. The Parties agree
that, to the extent that Microsoft discloses the terms of the Agreement in any
filing with the Securities & Exchange Commission pursuant to the applicable
securities laws and regulations, the foregoing obligation to maintain the
confidentiality of the terms of this Agreement ceases with respect to the
information disclosed in the filing.

(b) Steven agrees not to make any disparaging remarks about Microsoft, its
officers or directors, its products, or the Released Parties, including but not
limited to disparaging statements relating to his employment with or separation
from Microsoft; provided that commencing January 1, 2016, this clause (b) shall
not be violated by statements or communications (in any medium) that (i) do not
rely on confidential information obtained by Steven during his employment at
Microsoft and (ii) are made directly or indirectly by Steven (A) regarding
Microsoft products, services, or business practices or decisions that are
created, rendered or implemented after January 1, 2016 or (B) regarding
Microsoft products or services made after January 1, 2014 and that are made in
connection with, related to or during the course of Steven’s employment,
engagement or other relationship with another business organization.

(c) Microsoft agrees that it and its directors and members of the company’s
Senior Leadership Team (or any successor team thereto) will not make any
disparaging remarks about him, including but not limited to disparaging
statements relating to Steven’s employment with or separation from Microsoft.

Notwithstanding the foregoing, nothing in this Paragraph 6 shall prevent any
person from:

(i) responding publicly to any incorrect, disparaging or derogatory public
statement to the extent reasonably necessary to correct or refute such public
statement, or

(ii) making any truthful statement to the extent:

(x) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement, or

(y) required by law or by any court, arbitrator, mediator or administrative of
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order such person to disclose or make accessible such
information.

7. No Assistance. Steven agrees not to provide assistance to any current or
former Microsoft employee to initiate, pursue, or raise any complaints,
concerns, claims, or litigation of any kind against the Released Parties, unless
compelled to do so by a valid subpoena or court order. If compelled to testify
or otherwise provide evidence in any proceeding, he will provide Microsoft with
reasonably prompt notice of receipt of an order or other demand for his
participation by giving notice to Brad Smith, General Counsel, Microsoft
Corporation, One Microsoft Way, Redmond, WA 98052, in sufficient time for
Microsoft to oppose such testimony or participation. To the extent prohibited by
law, this paragraph does not prevent him from participating in government
investigations.

8. Future Employment. Steven understands and agrees that, as a condition of
receiving the consideration described in Paragraph 2, he will not be entitled to
any future employment with Microsoft or any subsidiary, joint venture, or
affiliate of Microsoft in which Microsoft owns an interest of 50 percent or more
(collectively, “Microsoft or its Affiliates”). He further agrees that he will
not apply for, or otherwise seek future employment by Microsoft or its
Affiliates, and that he will not institute or join any action, lawsuit or
proceeding against Microsoft or its Affiliates for any failure to employ him.

 

3



--------------------------------------------------------------------------------

9. Entire Agreement. Microsoft and Steven acknowledge and agree that this
Agreement contains the entire agreement of Microsoft and him as to matters
addressed in it except as set forth in Paragraph 3 and that it merges any and
all prior written and oral communications concerning those matters. Other than
what is expressly stated in this Agreement, no different or additional promises
or representations of any kind have been made to induce him to sign this
Agreement, which he signs freely and in the absence of any coercion or duress
whatsoever. Steven understands that the terms of this Agreement may not be
modified, amended or superseded except by a subsequent written agreement signed
by his self and the undersigned Microsoft representative.

10. Withholding of money owed. Except as would constitute an impermissible
offset for purposes of Section 409A of the Internal Revenue Code, he authorizes
Microsoft to withhold from any monies owed to him by Microsoft as of the
Separation Date, via payroll deductions, any and all monies due to Microsoft
from him, including without limitation cash and travel advances, amounts due the
Company Store, employee benefit plan deductions, other advances and any unpaid
credit or phone card charges. He understands that any such payroll deductions
are for his convenience and for his full benefit.

11. Governing Law and Dispute Resolution.

(a) The Parties agree that the laws of the State of Washington will govern in
any action brought by either himself or Microsoft to interpret or enforce the
terms of this Agreement, without regard to principles of conflicts of laws that
would call for the application of the substantive law of any jurisdiction other
than the State of Washington.

(b) The Parties further agree that any dispute arising in connection with the
execution and/or operation of this Agreement or the Employee Agreement shall be
resolved in the following manner unless otherwise agreed to by the Parties.

 

  (1) The Parties agree to first attempt to resolve all disputes through
informal negotiations. The Party contending there is a breach or other issue
arising from or related to this Agreement shall provide written notice to the
other Party describing with specific the nature of the breach of other issue.
Within five (5) days after delivery of the written notice, the other Party shall
respond in writing stating its position.

 

  (2) If the Parties are unable to resolve the dispute through informal
negotiations, the Parties agree to resolve all disputes by binding arbitration
before a qualified mutually selected arbitrator. The Party initiating the
arbitration shall bear the burden of proof of breach and actual damages;
provided, however, that no actual damages need to be proven for the arbitrator
to award the liquidated damages provided for in this Agreement. The arbitrator
shall issue a written decision within fifteen (15) days of the end of the
hearing. The decision of the arbitrator shall be final and binding and may be
enforced and a judgment entered in any court of competent jurisdiction. The
arbitration itself, and all testimony, documents, briefs, and arguments therein,
shall be kept confidential, except to the extent described in the exceptions
listed in clauses (1) through (4) of Paragraph 6(a) above.

 

  (3) Notwithstanding the foregoing agreements in subparagraphs (1) and (2) of
this section, the Parties agree that breach of the confidentiality and
non-disparagement provisions set forth in Paragraph 6 could cause irreparable
injury to the other party and that such other party will have the right to seek
immediate injunctive relief or other equitable relief enjoining any threatened
or actual breach in a court in King County or the Western District of
Washington.

12. Current Address. Through the fourth anniversary of the Separation Date,
Steven agrees to provide Brad Smith, General Counsel, Microsoft Corporation, One
Microsoft Way, Redmond, WA 98052, with his current home address and telephone
number.

13. Severability. The provisions of this Agreement are severable, and if any
part of this Agreement is found to be unenforceable (with the exception of the
noncompetition and nonsolicitation obligations set forth in Paragraph 3 and the
Release contained in Paragraph 5), the remainder of this Agreement will remain
fully valid and enforceable. To the extent any terms of this Agreement are
called into question, all provisions shall be interpreted in a manner that would
make them consistent with current law.

 

4



--------------------------------------------------------------------------------

14. Consideration Period. In compliance with the terms of the Age Discrimination
in Employment Act and the Older Workers Benefit Protection Act, Steven expressly
acknowledges that he have been given twenty-one (21) days to review this
Agreement before signing it. He also understands that he may revoke this
Agreement for a period of seven (7) days following his signature of it and will
send such revocation in writing postmarked within the seven-day period to Brad
Smith, and that it is not effective or enforceable until that seven-day
revocation period has expired. He understands that he may sign this Agreement
before the end of the 21-day consideration period but may not be required to do
so. Steven fully understands that if he signs this Agreement prior to expiration
of the 21-day consideration period, he will be waiving his right to the
remainder of the 21-day consideration period. Steven understand that he was
advised to seek legal counsel prior to signing this Agreement. The Effective
Date of this Agreement shall be the day following expiration of the seven-day
revocation period.

Employee acknowledgment

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND HAVE VOLUNTARILY SIGNED THIS
AGREEMENT AND RELEASE, THAT I FULLY UNDERSTAND ITS FINAL AND BINDING EFFECT,
THAT BY SIGNING I INTENDED TO FULLY AND FINALLY RELEASE ANY AND ALL CLAIMS I MAY
HAVE AGAINST MICROSOFT AND THE OTHER RELEASED PARTIES DESCRIBED IN PARAGRAPH 5
ABOVE, AND THAT, PRIOR TO SIGNING THIS AGREEMENT AND RELEASE, I HAVE BEEN
ADVISED OF MY RIGHT TO CONSULT, AND HAVE BEEN GIVEN ADEQUATE TIME TO REVIEW HIS
LEGAL RIGHTS WITH AN ATTORNEY OF MY CHOICE.

 

5



--------------------------------------------------------------------------------

EMPLOYEE:      

/S/ STEVEN SINOFSKY

    

June 17, 2013

   Steven Sinofsky      Date    MICROSOFT CORPORATION:         By  

  /S/ BRADFORD L. SMITH

    

June 21, 2013

     Bradford L. Smith, Executive Vice President and General
Counsel                  Date

 

Exhibits:    A – Microsoft Corporation Employee Non-Disclosure Agreement    B –
Stock Award Payment Schedule    C – Form of Certification    D – Client/Customer
List

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Microsoft Corporation

Employee Non-Disclosure Agreement

1. As an employee of MICROSOFT CORPORATION, a Delaware corporation
(“MICROSOFT”), and in consideration of the compensation now and hereafter paid
to me, I will devote my best efforts to furthering the best interests of
MICROSOFT. During my employment I will not engage in any activity or investment
(other than an investment of less than .01% of the shares of a company traded on
registered stock exchange), that (a) conflicts with MICROSOFT’s business
interests, including without limitation, any business activity not contemplated
by this Agreement, (b) occupies my attention so as to interfere with the proper
and efficient performance of my duties at MICROSOFT, or (c) interferes with the
independent exercise of my judgment in MICROSOFT’s best interests. As used
herein, MICROSOFT’s “business” means the development, marketing and support of
software for business and professional use, including operating systems,
languages and applications programs as well as books and hardware for the
microcomputer marketplace.

2. At times during my employment and thereafter, I will not disclose to anyone
outside MICROSOFT nor use for any purpose other than my work for MICROSOFT a)
any confidential or proprietary technical, financial, marketing, manufacturing
or distribution or other technical or business information or trade secrets of
MICROSOFT, including without limitation, concepts, techniques, processes,
methods, systems, designs, circuits, cost data, computer programs, formulas,
development or experimental work, work in progress, customers and suppliers, b)
any information MICROSOFT has received from others which MICROSOFT is obligated
to treat as confidential or proprietary or c) any confidential or proprietary
information which is circulated within MICROSOFT via its internal electronic
mail system or otherwise. I will also not disclose any confidential or
proprietary information to anyone inside MICROSOFT except on a “need-to-know”
basis. If I have any questions as to what comprises such confidential
proprietary information or trade secrets, or to whom, if anyone, inside of
Microsoft, it may be disclosed, I will consult with my manager at MICROSOFT.

3. I will make prompt and full disclosure to MICROSOFT, will hold in trust for
the sole benefit of MICROSOFT, and will assign exclusively to MICROSOFT all my
right, title, and interest in and to any and all inventions, discoveries,
designs, developments, improvements, copyrightable material, and trade secrets
(collectively herein “Inventions”) that I, solely or jointly, may conceive,
develop, or reduce to practice during the period of time I am in the employ of
MICROSOFT. I hereby waive and quitclaim to MICROSOFT any and all claims of any
nature whatsoever that I now or hereafter may have for infringement of any
patent resulting from any patent applications for any inventions so assigned to
MICROSOFT.

My obligation to assign shall not apply to any invention about which I can prove
that

 

  a) It was developed entirely on my own time; and

 

  b) no equipment, supplies, facility, or trade secret information of MICROSOFT
was used in its development; and

 

  c) it does not relate (i) directly to the business of MICROSOFT or (ii) to the
actual or demonstrably anticipated research or development of MICROSOFT; and

 

  d) it does not result from any work performed by me for MICROSOFT.

I will assign to MICROSOFT or its designee all my right, title, and interest in
and to any and all Inventions full title to which may be required to be in the
United States by any contract between MICROSOFT and the United States or any of
its agencies.

4. I have attached hereto a list describing all Inventions belonging to me and
made by me prior to my employment with MICROSOFT that I wish to have excluded
from this Agreement. If no such list is attached, I represent that there are no
such Inventions. If in the course of my employment at MICROSOFT, I use in or
incorporate into a MICROSOFT product, process, or machine, an Invention owned by
me or in which I have an interest, MICROSOFT is hereby granted and shall have an
exclusive royalty-free, irrevocable, worldwide license to make, have made, use,
and sell that invention without restriction as to the extent of my ownership or
interest.

 

7



--------------------------------------------------------------------------------

5. I will execute any proper oath or verify any proper document in connection
with carrying out the terms of this Agreement. If, because of my mental or
physical incapacity or for any other reason whatsoever, MICROSOFT is unable to
secure my signature to apply for or to pursue any application for any United
States or foreign patent or copyright covering inventions assigned to MICROSOFT
as stated above, I hereby irrevocably designate and appoint MICROSOFT and its
duly authorized officers and agents as my agent and attorney in fact, to act for
me and in my behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
U.S. and foreign patents and copyrights thereon with the same legal force and
effect as if executed by me. I will testify at MICROSOFT’s request and expense
in any interference, litigation, or other legal proceeding that may arise during
or after my employment.

6. I recognize that MICROSOFT has received and will receive confidential or
proprietary information from third parties subject to a duty on MICROSOFT’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the term of my employment and thereafter I owe
MICROSOFT and such third parties a duty not to disclose such confidential or
proprietary information to anyone except as necessary in carrying out my work
for MICROSOFT and consistent with MICROSOFT’s agreement with such third party. I
will not use such information for the benefit of anyone other than MICROSOFT or
such third party, or in any manner inconsistent with any agreement between
MICROSOFT and such third party of which I am made aware.

7. During my employment at MICROSOFT I will not use improperly or disclose any
confidential or proprietary information or trade secrets of my former or current
employers, principals, partners, co-venturers, clients customers, or suppliers
of the vendors or customers of such persons or entities and I will not bring
onto the premises of MICROSOFT any unpublished document or any property
belonging to any such persons or entities or their vendors or customers unless
such persons or entities have given verbal consent. I will not violate any
non-disclosure or proprietary rights agreement I might have signed in connection
with any such person or entity.

8. I acknowledge that my employment will be of indefinite duration and that
either MICROSOFT or I will be free to terminate this employment relationship at
will and at any time with or without cause. I also acknowledge that any
representations to the contrary are unauthorized and void, unless contained in a
formal written employment contract signed by an officer of Microsoft or its
Director of Training and Personnel Administration. I further acknowledge that
the terms and conditions of this Agreement shall survive termination of my
employment.

9. At the time I leave the employ of MICROSOFT, I will return to MICROSOFT all
papers, drawings, notes, memoranda, manuals, specifications, designs, devices,
documents, diskettes and tapes, and any other material on any media containing
or disclosing any confidential or proprietary technical or business information.
I will also return any keys, pass cards, identification cards or other property
belonging to MICROSOFT.

10. For a period of one year after termination of my employment, I will not
accept employment or engage in activities directly or indirectly competitive
with the business (as defined in paragraph 1 above) or with the actual or
demonstrably anticipated research or development of MICRSOFT as of my
termination date.

11. While employed at MICROSOFT and for a period of one year from the
termination of my employment I will not induce or attempt to influence directly
or indirectly any Employee of MICROSOFT to terminate his employment with
MICROSOFT or to work for me or any other person or entity.

12. I acknowledge that any violation of this Agreement by me will cause
irreparable injury to MICROSOFT, and MICROSOFT shall be entitled to
extraordinary relief in court, including, but not limited to, temporary
restraining orders, preliminary injunctions, and permanent injunctions, without
the necessity of posting bond or security.

13. If court proceedings are required to enforce any provision or to remedy any
breach of this Agreement, the prevailing party shall be entitled to an award of
reasonable and necessary expenses of litigation, including reasonable attorneys’
fees.

14. I agree that this Agreement shall be governed for all purposes by the laws
of the State of Washington as such law applies to contracts to be performed
within Washington by residents of Washington and that venue for any action
arising out of this Agreement shall be properly laid in King County, Washington
or in the Federal

 

8



--------------------------------------------------------------------------------

District Court for the Western District of Washington. If any provision of this
Agreement shall be declared excessively broad, it shall be construed so as to
afford MICROSOFT the maximum protection permissible by law. If any provision of
this Agreement is void or is so declared, such provision shall be severed from
this Agreement, which shall otherwise remain in full force and effect. This
Agreement sets forth the entire Agreement of the parties as to employment at
MICROSOFT and any representations promises, or conditions in connection
therewith not in writing and signed by both parties shall not be binding upon
either party.

HAVING READ AND FULLY UNDERSTOOD THIS AGREEMENT, I have signed my name this 17th
day of July    , 1989

 

 

      /s/ Steven Sinofsky

            Signature    

      Steven Sinofsky

    Name (Print)  

Inventions listed or attached:          Yes        X    No

 

            L. Parris

    MICROSOFT CORPORATION WITNESS    

11/1/88

 

9



--------------------------------------------------------------------------------

EXHIBIT B

 

     Unvested Shares and Payment Schedule  

Grant Number

   8/31/2013      8/31/2014      8/31/2015      8/31/2016  

0000000811105

     7,695         —           —           —     

0000001087120

     56,681         —           —           —     

0000001180497

     47,368         47,369         —           —     

0000001299366

     49,643         49,643         49,644         —     

0000001299375

     27,580         27,580         27,580         27,580   

 

10



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATION

I, Steven Sinofsky, certify that I have complied in all material respects with
the terms of the Retirement Agreement and Full and Final Release of Claims
(attached hereto).

 

 

      /s/ Steven Sinofsky

    Steven Sinofsky    

      June 17, 2013

    Date  

 

11



--------------------------------------------------------------------------------

EXHIBIT D

CLIENT/CUSTOMER LIST

Acer

Asus

Dell

HP

HTC

IBM

Intel

Lenovo

LG

Nokia

Qualcomm

Samsung

Sony

Toshiba

 

12